—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered June 9, 1992, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The minor inconsistencies between the police paperwork and the police officer’s testimony as to the exact location of the criminal activity, were before the jury, which had the opportunity to weigh the evidence and resolve any issues of credibility (see, People v Gruttola, 43 NY2d 116; People v Gamble, 173 AD2d 555). The jury’s determination must be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Miller, Hart and Florio, JJ., concur.